Name: 87/290/EEC: Commission Decision of 10 April 1987 authorizing the French Republic to apply intra-Community surveillance to acetic acid originating in the United States of America and put into free circulation in Spain (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  chemistry;  tariff policy
 Date Published: 1987-06-06

 Avis juridique important|31987D029087/290/EEC: Commission Decision of 10 April 1987 authorizing the French Republic to apply intra-Community surveillance to acetic acid originating in the United States of America and put into free circulation in Spain (Only the French text is authentic) Official Journal L 146 , 06/06/1987 P. 0061 - 0062*****COMMISSION DECISION OF 10 APRIL 1987 AUTHORIZING THE FRENCH REPUBLIC TO APPLY INTRA-COMMUNITY SURVEILLANCE TO ACETIC ACID ORIGINATING IN THE UNITED STATES OF AMERICA AND PUT INTO FREE CIRCULATION IN SPAIN ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 87/290/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF, WHEREAS ON 23 FEBRUARY 1987 THE FRENCH GOVERNMENT APPLIED TO THE COMMISSION, UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY, FOR AUTHORIZATION TO INTRODUCE INTRA-COMMUNITY SURVEILLANCE IN RESPECT OF ACETIC ACID FALLING WITHIN SUBHEADING 29.14 A II A ) OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODE 29.14-17 ), ORIGINATING IN THE UNITED STATES OF AMERICA, AND PUT INTO FREE CIRCULATION IN SPAIN; WHEREAS THERE ARE DIFFERENCES IN THE TARIFF MEASURES APPLIED BY SPAIN AND THE COMMUNITY AS ORIGINALLY CONSTITUTED IN RESPECT OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES; WHEREAS, PENDING COMPLETION OF THE PROCESS OF ALIGNING SPANISH DUTIES ON THE DUTIES OF THE COMMON CUSTOMS TARIFF AS LAID DOWN IN THE TREATY OF ACCESSION OF SPAIN TO THE COMMUNITY, SPANISH IMPORTS OF ACETIC ACID ORIGINATING IN THIRD COUNTRIES RECEIVE MORE FAVOURABLE TARIFF TREATMENT THAN THAT APPLIED TO THEM IN THE COMMUNITY AS ORIGINALLY CONSTITUTED; WHEREAS, FOR THE PERIOD FROM 1 JANUARY TO 31 DECEMBER 1987, THE DUTY APPLIED BY SPAIN IS 3,8 % COMPARED WITH THE COMMON CUSTOMS TARIFF DUTY OF 16,8 %; WHEREAS SUCH DIFFERENCES IN THE TARIFF MEASURES APPLIED BY THE MEMBER STATES ARE LIABLE TO CAUSE TRADE DEFLECTIONS, DESPITE THE FACT THAT IMPORTS OF THE PRODUCTS IN QUESTION FROM SPAIN ARE SUBJECT TO A FURTHER RESIDUAL DUTY OF 5,1 %; WHEREAS THE FRENCH AUTHORITIES HAVE STATED THAT, ON ACCOUNT OF SUCH DIFFERENCES, THERE IS A RISK OF AN INCREASE OF IMPORTS INTO FRANCE OF ACETIC ACID ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN SPAIN; WHEREAS THE RISK IS GREATER IN THE CASE OF ACETIC ACID ORIGINATING IN THE UNITED STATES OF AMERICA; WHEREAS, ACCORDING TO INFORMATION NOTIFIED TO THE COMMISSION, DIRECT IMPORTS INTO SPAIN OF ACETIC ACID ORIGINATING IN THE UNITED STATES OF AMERICA INCREASED FROM 3 080 TONNES IN 1985 TO 11 268 TONNES IN 1986; WHEREAS SUCH IMPORTS ARE AT VERY LOW PRICES, PRINCIPALLY BECAUSE THERE IS A SURPLUS OF ACETIC ACID PRODUCED IN THE UNITED STATES OF AMERICA; WHEREAS THE FRENCH AUTHORITIES HAVE STATED THAT AN UNCONTROLLED INCREASE IN INDIRECT IMPORTS FROM SPAIN OF ACETIC ACID ORIGINATING IN THE UNITED STATES OF AMERICA COULD CAUSE PROBLEMS FOR THE FRENCH INDUSTRY CONCERNED, WHICH IS HIGHLY SENSITIVE TO PRICE VARIATIONS; WHEREAS IT IS THEREFORE NECESSARY TO ENSURE FULLER INFORMATION ON THE LIKELY LEVEL OF IMPORTS OF GOODS IN FREE CIRCULATION SO AS TO DETECT ANY DANGEROUS TREND AND TO EFFECT, WHERE APPROPRIATE, THE NECESSARY REMEDIES; WHEREAS FRANCE SHOULD CONSEQUENTLY BE AUTHORIZED TO INTRODUCE, UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY, PRIOR SURVEILLANCE OF IMPORTS OF ACETIC ACID ORIGINATING IN THE UNITED STATES OF AMERICA AND PUT INTO FREE CIRCULATION IN SPAIN, BY MAKING THEM SUBJECT TO THE ISSUE OF AN IMPORT DOCUMENT; WHEREAS THIS IMPORT DOCUMENT MUST BE ISSUED AUTOMATICALLY, WITHIN A FIXED TIME LIMIT AND FOR ALL QUANTITIES APPLIED FOR; WHEREAS, IN ORDER THAT CHECKING THE ORIGIN OF IMPORTS DOES NOT ACT AS A BARRIER TO INTRA-COMMUNITY TRADE, FRANCE OUGHT AS A GENERAL RULE, AS PART OF THE FORMALITIES FOR THE IMPORTATION OF A PRODUCT FROM ANOTHER MEMBER STATE, TO CONFINE ITSELF TO ASKING THE IMPORTER FOR A SIMPLE DECLARATION OF THE ORIGIN OF THE PRODUCT, ON THE BASIS OF WHAT HE MAY REASONABLY BE EXPECTED TO KNOW OF IT, HAS ADOPTED THIS DECISION : ARTICLE 1 FRANCE IS HEREBY AUTHORIZED TO MAKE IMPORTS OF ACETIC ACID FALLING WITHIN SUBHEADING 29.14 A II A ) OF THE COMMON CUSTOMS TARIFF, NIMEXE CODE 29.14-17, ORIGINATING IN THE UNITED STATES OF AMERICA AND PUT INTO FREE CIRCULATION IN SPAIN, SUBJECT TO THE ISSUE OF AN IMPORT DOCUMENT . THE IMPORT DOCUMENT SHALL BE ISSUED WITHOUT CHARGE AND FOR ALL THE QUANTITIES APPLIED FOR AT THE VERY LATEST WITHIN FIVE WORKING DAYS OF THE DATE ON WHICH THE IMPORTER'S APPLICATION WAS LODGED, IRRESPECTIVE OF HIS PLACE OF BUSINESS IN THE COMMUNITY . ARTICLE 2 FRANCE MAY REQUIRE FROM THE APPLICANT FOR AN IMPORT DOCUMENT ONLY THE FOLLOWING PARTICULARS : ( A ) THE IDENTITY OF THE IMPORTER AND OF THE CONSIGNOR IN THE MEMBER STATE FROM WHICH THE GOODS ARE BEING IMPORTED; ( B ) THE COUNTRY OF ORIGIN AND MEMBER STATE FROM WHICH THE GOODS ARE BEING IMPORTED; ( C ) A DESCRIPTION OF THE PRODUCT, WITH THE FOLLOWING PARTICULARS : _ ITS COMMERCIAL DESCRIPTION, _ ITS COMMON CUSTOMS TARIFF HEADING NO AND NIMEXE CODE; ( D ) THE VALUE AND QUANTITY IN UNITS HABITUALLY USED FOR TRADE PURPOSES; ( E ) THE EXPECTED DELIVERY DATE OR DATES; ( F ) DOCUMENTARY EVIDENCE OF RELEASE FOR FREE CIRCULATION; FAILING SUCH EVIDENCE, THE VALIDITY OF THE IMPORT DOCUMENT SHALL BE LIMITED TO ONE MONTH FROM THE DATE OF ITS ISSUE . ARTICLE 3 1 . AS PART OF THE FORMALITIES FOR THE IMPORTATION OF PRODUCTS OF A KIND COVERED BY THE INTRA-COMMUNITY SURVEILLANCE MEASURES REFERRED TO IN ARTICLE 1, THE RELEVANT AUTHORITIES MAY REQUEST THE IMPORTER TO INDICATE THE ORIGIN OF THE GOODS ON THE CUSTOMS DECLARATION . 2 . SUPPORTING DOCUMENTATION MAY NOT BE REQUESTED EXCEPT IN CASES WHERE SERIOUS, WELL-FOUNDED DOUBTS EXIST RENDERING SUCH DOCUMENTATION INDISPENSABLE IN ORDER TO ESTABLISH THE TRUE ORIGIN OF THE GOODS IN QUESTION . NEVERTHELESS, THE REQUEST FOR SUCH DOCUMENTATION MAY NOT, OF ITSELF, CONSTITUTE AN IMPEDIMENT TO THE IMPORTATION OF THE GOODS . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS, 10 APRIL 1987 . FOR THE COMMISSION WILLY DE CLERCQ MEMBER OF THE COMMISSION